This cause is before us on appeal and motion to dismiss, timely made, on the ground that appellant has failed to comply with the mandatory provisions of Sec. 59.09 Fla. Stats. 1941, (same F.S.A.) requiring the payment of costs in the lower court before a plaintiff may invoke the right of review in the Supreme Court.
We have repeatedly recognized the force and effect of the statute and applied its provisions on motion to dismiss, although we have intimated that it might be oppressive and, in our view, lacking in broad justice. See Union Bank of Florida, etc. v. McBride, 2 Fla. 23-25-26, Calison v. A.C.L. Ry. Co.,82 Fla. 516, 9 So. 619, and Busch, et al., v. Goodno, 99 Fla. 51.7, 128 So. 825.
The appellee has claimed the benefits of the statute which is within the province of the Legislature to enact. The courts may not ignore its terms. So, the appeal must be dismissed.
So ordered.
BROWN, THOMAS and SEBRING, JJ., concur. *Page 894